DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/21/2022 have been entered. Any objection\rejections from the previous office action filed 2/28/2022 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the examiner did not find support for the new limitation in claim 17 for “polyethylene glycol”. The only mention in the specification appears to be a recitation for the specific species of PEG-400. However this one specific species with a MW of just 400 Da does not give support to claim all polyethylene glycols of any molecular weight as recited in claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marat (US 2013/0315847, cited previously) in view of Nair et al. (WO 2004/069221), this new rejection was necessitated by amendment.
Marat teaches a process for depigmenting keratin materials using compositions containing thiopyridinone compounds of formula I or II below:

    PNG
    media_image1.png
    932
    450
    media_image1.png
    Greyscale

, note the compound above reads on the elected species when R1 is H and R2 is C1 methylene substituted with iv) CONHR3 where R3 is a hydrogen atom. See entire disclosure, especially abstract, [0014]-[0024],[0034]-[0035] and claims 1-4. Regarding the amounts of compound in claims 22-23, Marat teaches amounts in particular of 0.5-3 wt%, within the claimed ranges. See [0084]. Regarding claims 24-25, Marat discloses several adjuvants that are claimed including water and organic solvents and lists several active agents that are claimed including desquamating agents. See [0087]-[0089] and claims 8-9.
Furthermore the following compound taught by Marat:

    PNG
    media_image2.png
    262
    418
    media_image2.png
    Greyscale

, is nearly the same as compound 3 recited in claim 20 below:

    PNG
    media_image3.png
    119
    552
    media_image3.png
    Greyscale
, except for the substitution of a methyl for hydrogen. See compound 28 on page 8 and claim 5. To substitute these homologs would be obvious to one of ordinary skill in the art. With regard to substitution group hydrogen versus methyl group, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). The claimed compounds are so closely related structurally to the homologous compounds of the reference as to be structurally obvious therefore in the absence of any unobviousness or unexpected properties.  
	Marat while teaching various excipients and solvents does not disclose the use of PEG as recited in claim 17.
	Nair is used for the disclosure within that PEG was a well-known excipient and carrier useful in keratin depigmenting compositions. See entire disclosure especially abstract, and claims 1-3.
	Since the two references are related in their teachings of keratin depigmenting compositions one of ordinary skill would have a high expectation of success in adding or substituting the excipient/solvent PEG into Marat. Reason for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
	Applicants assert Marat does not teach PEG and therefore does not read on the amended claims. As noted in the new rejection above use of propylene glycol as an excipient/solvent would be obvious when the disclosure of Nair is considered.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618